Citation Nr: 0200846	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  99-22 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Daytona Ophthalmic Services on 
June 25, July 9, July 13, July 17, August 10, and September 
28, 1998.   


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to March 
1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 1999 decision of the Department of 
Veterans Affairs (VA) Medical Center in Gainesville, Florida.  
The case was sent to the VA Regional Office in St. 
Petersburg, Florida (RO) for referral to the Board.  

The case was previously before the Board in February 2001.  
At that time the Board denied a claim for payment or 
reimbursement of unauthorized medical expenses incurred at 
Daytona Ophthalmic Services on June 21, 1998 remanded the 
current issue to the RO for due process purposes.  The case 
has now been returned for further appellate consideration.


FINDINGS OF FACT

1. Service connection is currently in effect for 
iridocyclitis of the left eye, with decreased visual 
acuity, rated 30 percent disabling.  

2. The veteran received treatment on June 25, July 9, July 
13, July 17, August 10, and September 28, 1998 at Daytona 
Ophthalmic Services for a non-service connected right eye 
disorder.  

3. The non-service-connected right eye disorder is not shown 
to be associated with or held to be aggravating the 
veteran's service-connected left eye disorder.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in connection with treatment 
rendered at Daytona Ophthalmic Services, on June 25, July 9, 
July 13, July 17, August 10, and September 28, 1998, have not 
been met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is currently in effect for iridocyclitis 
of the left eye, with decreased visual acuity, rated 30 
percent disabling.

A review the records shows that the veteran was seen at 
emergency room at Memorial Hospital for treatment for acute 
iritis involving the right eye.  No reference was made to any 
problems involving the left eye.  He received follow-up 
treatment at the Daytona Ophthalmic Services on June 25, July 
9, July 13, July 17, August 10, and September 28, 1998.  
These reports contain no complaints relative to the left eye.  
Visual acuity of the left eye recorded during these 
treatments ranged from 20/40 to 20/15, which was recorded on 
September 28, 1998.  

Of record is a statement from the physician who treated the 
veteran at the emergency room on June 21, 1998.  The 
physician indicated that acute iritis is an emergent disorder 
and due to pain and light sensitivity driving long distances 
would be difficult and dangerous.

Analysis

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a) That treatment was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a nonservice-connected disability 
associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);

(4) For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. § ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728 (West 1991); 38 C.F.R. § 17.120 (2001).

For payment or reimbursement of unauthorized medical 
expenses, all three of the statutory requirements outlined 
above must be met.  Malone v. Gober, 10 Vet. App. 539 (1997).  

The veteran is claiming payment or reimbursement for medical 
expenses incurred for treatment received at Daytona 
Ophthalmic Services on June 25, July 9, July 13, July 17, 
August 10, and September 28, 1998.  These records show that 
the treatment was for iritis of the right eye.  The Board 
does recognise the serious nature of this disorder.  However, 
the iritis of the right eye is a disability for which service 
connection has not been granted.  Additionally the treatment 
records contain no indication that the right eye disorder 
aggravated or in any way affected his service-connected left 
eye disorder.  The veteran is not in receipt of a total 
rating by reason of service connected disability and is not 
shown to be participating in a VA vocational rehabilitation 
program.  Under these circumstances, as he has not met the 
first statutory criteria for necessary for payment, the claim 
must be denied.  


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Daytona Ophthalmic Services on 
June 25, July 9, July 13, July 17, August 10, and September 
28, 1998, is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

